Exhibit 99.1 FORIMMEDIATE RELEASE Contact: David Asai Chief Financial Officer Tel: 703/925-6337 Email: david_asai@learningtree.com LEARNING TREE INTERNATIONAL ANNOUNCES SECOND QUARTER FISCAL YEAR 2016 RESULTS HERNDON, VA., May 10, 2016 – Learning Tree International, Inc. (OTCQX: LTRE) announced today its revenues and results of operations for its second quarter of fiscal year 2016, which ended April 1, 2016. In its second quarter of fiscal year 2016, Learning Tree reported revenues of $18.7 million, loss from continuing operations before income taxes of $5.3 million, and a net loss of $5.4 million, or $(0.41) per share. These results compare with revenues of $22.2 million, loss from continuing operations before income taxes of $4.8 million, loss from discontinued operations of $3.0 million, and a net loss of $7.9 million, or $(0.60) per share, in Learning Tree’s second quarter of fiscal year 2015. As previously reported, on March 3, 2015, Learning Tree completed the sale of its subsidiary in France, Learning Tree International S.A., to Educinvest SPRL. Historical Condensed Consolidated Statement of Operations results for fiscal year 2015 for Learning Tree France have been reclassified as discontinued operations in the tables presented below. “We are continuing to examine all facets of our business” stated Richard Spires, the Chief Executive Officer of Learning Tree. “To address the declines in revenues, we are working to implement new sales and marketing approaches to attract new customers and those previous customers who have not trained with us in the past few years. We recognize the imperative to improve the financial performance of Learning Tree, with the objective of returning the Company to a growing and profitable business while maintaining the quality of our training and professional development services.” Conference Call and Webcast Learning Tree will host an investor conference call to discuss its results for the second quarter of fiscal year 2016 and outlook for the third quarter of fiscal year 2016 at 4:30 p.m. ET, May 10, 2016. To participate, call (888)339-2688 or +1(617)847-3007 (International Callers) and enter pass code: at least five minutes before 4:30pm (ET) / 1:30pm (PT) on Tuesday, May 10, 2016; or, go to Learning Tree’s Investor website at www.learningtree.com/investor to gain access and listen to the live webcast. A webcast replay of the investor conference call is available for 90 days via the Internet through the Investor Relations section of Learning Tree’s website at www.learningtree.com/investor . We have also filed our Quarterly Report on Form 10-Q for our second quarter of fiscal year 2016 with the Securities and Exchange Commission (“SEC”) which is available at the SEC's Internet site ( http://www.sec.gov ). About Learning Tree International, Inc. Established in 1974, Learning Tree International is a leading provider of IT training and management training to business and government organizations worldwide. In addition, Learning Tree provides ITWorkforce Optimization Solutions – a modern approach that improves the adoption of skills and accelerates the implementation of technical and business processes required to improve IT service delivery. To support both business and government organizations in their workforce optimization efforts, Learning Tree develops structured learning paths prior to training, and provides implementation services that extend the value of training long after a training event has concluded. These custom services include:needs assessments, skill gaps analyses, blended learning solutions, andproject acceleration/process implementation workshops. Over 2.4 million IT professionals have enhanced their knowledge, skills and abilities from Learning Tree's hands-on instructor-led training by accessing a broad, proprietary library of courses on topics including: web development,cyber security,project management, Agile and best practice adoption,operating systems, database administration and programming, networking, cloud computing, big data, software design and development, business intelligence, activity-based intelligence, leadership, management and business skills, and more.
